Citation Nr: 0620083	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.  The RO in St. Petersburg, 
Florida, currently has jurisdiction over the veteran's claims 
folder.

For the reasons detailed below, the Board concludes that 
additional development is required in this case.  
Accordingly, the appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.

As an additional matter, the Board notes that the veteran has 
also submitted claims of service connection for a heart 
condition, chloracne, severe personality disorder, and child 
defects as secondary to Agent Orange exposure.  He has also 
claimed service connection for soft tissue in the left foot.  
While the RO has been in communication with the veteran about 
these claims, to include correspondence dated in August and 
November 2005, it does not appear from the documents 
assembled for the Board's review that they have yet been 
formally adjudicated.  Accordingly, these claims are referred 
to the RO for appropriate action.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The veteran essentially contends that he has PTSD due to his 
experiences in the Republic of Vietnam.  In addition, there 
is medical evidence of record diagnosing PTSD based upon his 
account of what occurred during service, including a June 
2001 VA psychiatric examination.  Thus, it appears that the 
determinant issue is whether there is corroborating evidence 
of the veteran's purported service stressors upon which his 
diagnosis of PTSD is based.  In Zarycki v. Brown, 6 Vet. App. 
91 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.  

Regarding stressors, records dated in April 2000 noted, in 
part, that the veteran reportedly saw many dead bodies as he 
removed personal effects from the dead in Vietnam.  At the 
June 2001 VA psychiatric examination, he reported that he was 
responsible for shipping the personal belongings of deceased 
soldiers back to the United States; that he spent 4 to 5 days 
per week in the bunkers while under attack; that the Viet 
Cong would come in at night with "Zappers" and rockets; 
that an all out offensive occurred against United States 
forces around Christmas time; that he was responsible for 
guard duty around the wire, during which he "sprayed the 
perimeter with gunfire knowing that women and children were 
present;" and that he knew many men in his unit who died.  
Moreover, it was noted that the most significant event 
occurred in April 1970, when he was on a laundry run with 
other soldiers, saw a dead Viet Cong on the road, and the 
other soldiers decided to run over the body with the trucks 
to see how many body parts they could hit.  He described 
similar stressors in various statements, including a May 2000 
statement, his June 2003 Notice of Disagreement, his July 
2004 Substantive Appeal, as well as a separate statement also 
received in July 2004.  

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the claimant "engaged in combat with the 
enemy."  If it is determined through military citation or 
other supportive evidence that a claimant engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the claimant's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, when a claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

In the instant case, the Board acknowledges that the 
veteran's service records confirm he had active service in 
the Republic of Vietnam.  However, he received no medals or 
citations reflecting combat duty.  Further, his military 
occupational specialty (MOS) was that of a Postal Clerk, 
which is inconsistent with combat duty.  Moreover, a thorough 
review of his service medical and personnel records do not 
otherwise support a finding that he actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99.  Therefore, the 
Board concludes that the veteran is not entitled to the 
benefit of 38 U.S.C.A. § 1154(b) and the implementing 
regulation of 38 C.F.R. § 3.304(d).

The record reflects that VA attempted to verify the veteran's 
account of his purported in-service stressors through the 
United States Armed Services Center for Unit Records Research 
(CURR).  CURR (now known as the U.S. Army and Joints Services 
Records Research Center) apparently responded in March 2002, 
noting that records from the Admin. Co. to which the veteran 
was assigned were not kept, but that records of the higher 
headquarters of this Company were kept, and provided an 
extract of the operational report for this higher 
headquarters unit for the period ending April 30, 1970.  In 
addition, CURR provided a Daily Staff Journal and extract 
submitted for the period ending October 31, 1969.  In 
summary, these reports documented attacks at Chu Lai in 
October 1969 and January 1970, which was the documented main 
base area location for the veteran's Admin Co. during his 
tour in Vietnam.  CURR also indicated, in essence, that the 
veteran's account of his fellow soldiers running over a dead 
Viet Cong in April 1970 while on a laundry run could not be 
verified.  However, CURR indicated that Morning Reports which 
could be used to verify daily personnel actions, such as 
wounded in action, killed in action, missing in action, 
illness, assignments, attachments, or transfers could be 
ordered from the National Personnel Records Center (NPRC).

No attempt appears to have been made to request Morning 
Reports from the NPRC.  As CURR has indicated that such 
Reports may have pertinent information regarding the 
veteran's purported stressors, the Board is of the opinion 
that they should be part of the record regarding this case.  
Therefore, a remand is required to request these Reports.  

The Board further notes that while CURR's response did not 
support his account of multiple rocket and mortar attacks, it 
did confirm two attacks during the relevant period against 
the documented main base area location for the veteran's 
Admin Co.  However, it is unclear whether these two attacks, 
in and of themselves, were sufficient to cause the veteran's 
diagnosed PTSD, especially as he reported multiple other 
stressors which have not been verified.  This uncertainty is 
also due to the fact that the June 2001 VA examiner indicated 
the veteran's current psychiatric disorder was due to a 
combination of his Vietnam experiences, and his childhood 
history of abuse.  Consequently, the Board concludes that a 
new examination is necessary to determine whether the veteran 
does in fact have a current acquired psychiatric disorder 
based upon the confirmed events of his active service.  See 
38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.  In particular, on remand the 
veteran should be provided with proper notice under 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
of the potential disability rating(s) and effective date(s) 
if service connection is awarded, and also includes an 
explanation as to the type of evidence or other information 
on which these determinations will be based.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, inasmuch as it has been determined that a remand is 
already required, the RO should request that the veteran 
provide more specific details regarding his purported 
stressors.

It appears that in late 2004, the veteran relocated from 
Tennessee to Florida.  He was previously represented by 
Tennessee Department of Veterans' Affairs.  As he is no 
longer living in Tennessee and can no longer be represented 
by that organization, he should be afforded the opportunity 
to appoint another representative, if he desires to do so.

For these reasons, the case is REMANDED for the following:

1.  The veteran should be contacted and 
afforded the opportunity to appoint a new 
representative.  He should be provided 
with a list of recognized service 
organizations.

2.  The RO should send the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of requirements 
for establishing a claim of secondary 
service connection, as well as an 
explanation as to the information or 
evidence needed to establish potential 
disability rating(s) and effective 
date(s) should service connection be 
established, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  The RO should also request additional 
information from the veteran regarding 
his purported in-service stressor(s), to 
include specific dates and places where 
these events occurred.  

4.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors, the 
RO should attempt to verify these 
stressors through official channels.  In 
pertinent part, the RO should make an 
attempt to obtain Morning Reports from 
the NPRC as indicated by the response 
from CURR.

The RO should make sure it receives a 
response from any official source it 
contacts regarding the veteran's 
purported stressor(s) before 
readjudicating his claim.

5.  After obtaining any additional 
records to the extent possible, the 
appellant should be afforded a VA 
psychiatric examination to determine the 
current nature and extent of any 
psychiatric disability found to be 
present, to include PTSD, if diagnosed.  
The claims folder must be provided to the 
examiner for review in connection with 
the examination; the examiner should 
indicate that pertinent documents in the 
claims folder were reviewed in 
conjunction with the examination.  

For any acquired psychiatric disorder 
found to be present, the examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the disability is related to the 
confirmed events of the veteran's 
military service.  Further, the examiner 
must set forth the complete rationale 
underlying any conclusions or opinions 
expressed, in a legible report.

If the examiner cannot provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

6.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal remains denied, the 
appellant and any representative should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the last SSOC in November 
2005, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

